DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-21 are pending on the application, of which claims 19-21 are withdrawn and claims 1, 2, 5, 8-10, 12 & 18 have been amended.
The previous rejections under 35 U.S.C 112(b) have been withdrawn, the previous objections to both the claims and the specification have been withdrawn. The drawing objection to Fig.8 has been withdrawn, however the drawing objection to Figs.11-12 drawn to claim 17 is still maintained (see drawing section below for further clarification).
The previous rejection to claims 1-18 have been withdrawn in order to present a different rejection still utilizing the same references, but including newly found references Smith et al. (US20100161143A1) and Jacobs (US2973769A).
Response to Arguments
Applicant’s arguments, see Pages 14-16, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive, none of the currently applied references teach/suggest the newly added limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a different of rejection is made in view of over Cerruti et al. (US20020153029A1, including incorporated reference EP0602572B1 also by Cerruti and referenced to by the designation EP572, including incorporated reference EP0602572B1 also by Cerruti and referenced to by the designation EP572) in further view of 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical sensor as stated in claim 17 must be shown or the feature(s) canceled from the claim(s), wherein the optical sensor senses an identical volume in both a horizontal and vertical position. Currently Figs.11-12 depict the sensors detecting a different level in the dispenser when in the horizontal and vertical position.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The term actuate is being interpreted to mean the act of moving an element in order to move another element, as this is what applicant appears to mean by the term (see instant application [0061, 0064] which discloses the actuating action as the opening of the door and valve respectively). Such a definition is also consistent with the normal meaning of the word actuate, as defined by Merriam-Webster (see attached NPL).
The term “follower” is being interpreted as a machine part that receives motion from another part, as defined by Merriam-Webster (see attached NPL).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant states “sensor arranged with respect to the gear reducer” it is unclear what spatial configuration applicant is claiming with said phrase, as a sensor placed anywhere at any place can be considered to be arranged with respect to the gear reducer. Is the sensor arranged on the gear reducer, a certain area, or anywhere even far away from the reducer? Does the sensor even need to a part of the dispenser or is it detached? For examination purposes 
Regarding claim 10, applicant states “that surface provides” in lines 2-3, however it is unclear as to which surface is being referred to as a first cam surface and a third cam surface have been designated prior to this statement. It appears that the term “surface” as used above is merely a typographical error, and the phrase should read “that provides”. For examination purposes the claim limitation will be interpreted as “that provides” and directed towards the third cam surface.
The remaining claims are rejected as being dependent on previously rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti et al. (US20020153029A1, including incorporated reference EP0602572B1 also by Cerruti and referenced to by the designation EP572, including incorporated reference EP0602572B1 also by Cerruti and referenced to by the designation EP572) in further view of Van Tol et al. (US20160143506A1), Herbst et al (US4488666A), and Jacobs et al. (US2973769A) hereafter referred to as Cerruti, Van Tol, Herbst, and Jacobs respectively.
Regarding claim 1, Cerruti discloses a washing agent dispenser for dishwashers (abstract) comprising: a rinse aid reservoir (Fig.3 ref S including Figs.9-11 refs 15 and 17, see also [0042, 0048-0049]) to hold a rinse aid including a valve (Fig.3 ref 18, see also [0080]) for dispensing a rinse aid from the reservoir into the dishwasher [0054]; a detergent chamber (Figs.12-14 ref 40) including a door (Fig.12 ref 3, see also [0107]) openable to dispense detergent from the chamber; and an actuator system (Figs.2-3 refs 7-14) having a motor and reducer gear [0096] to allow for automatic opening of the cover [0097] while providing an actuation output (Figs.2-3 refs 8-14 including Fig.14 ref 42D) that communicates with the door of the detergent chamber [0097]. Thereby the gear reducer is defined as refs 8-14, the motor as ref 7, and the combination of the two comprising an electric actuator. Although this embodiment does not teach the motor and gear communicating with both the door and the valve, Cerruti does disclose an embodiment which does. Cerruti discloses that one of ordinary skill in the art can control both valves (ref 16 and 18) at different times using a single actuator [0125]. Further Cerruti states that the mechanism would be applied to the magnet of ref 12A [0125],  [0037]). Thus, the actuator communicates with both the door and the valves of the reservoir using the motor [0096-0097, 0125] and the portion of the gear reducer which interacts with the valves in order to dispense a volume of rinse aid from the reservoir (see Figs.7-11 refs 12 & 12A for clarity) reads on a second portion of the gear reducer. Cerruti does not disclose the motor being a DC motor, however the use of DC motors in dishwasher dispensers is known in the art, as evidenced by Van Tol. Cerruti further does not discloses a first portion of a gear reducer utilized to open a door of the detergent chamber, however such a feature is known in the art as evidenced by Herbst. Although Cerruti does not explicitly discloses the presence of a sensor, it is reasonably expected that there is some sort of sensor/switches that allows for the proper time control for dispensing of the desired agents. Correspondingly, the use of sensors/switches for time based operations is known in the art as evidenced by Jacobs.
 Van Tol discloses a dispensing device for a dishwasher (abstract), wherein a motor and a hall sensor is used to accurately dispense agents ([0089], see also Fig.13) via the use of a release mechanism (Fig.2 ref 96). The motor has a worm gear attached to the shaft of the motor (Fig.5A ref 94, see also [0090]). Further Van Tol, discloses that a DC motor is used because it can deliver higher torque and is smaller [0089]. Van Tol and Cerruti are analogous in the art of dishwasher dispensers.
Jacobs discloses a detergent dispenser for a dishwashers (Col.1 lines 56-57), wherein cams (Col.4 lines 3-6 also Fig.6 ref 102a) and switches (Fig.6 ref 102) are utilized in order to open a detergent dispenser (Col.5 lines 58-64). The cam contacts the switch thereby completing a circuit in order to perform desired time based operations. The switches act as sensors allowing for a determination of when to open a detergent dispenser. Jacobs and Cerruti are analogous in the art of detergent dispensers for dishwashers.
Herbst discloses a motor controlled dispenser (abstract) for a dishwasher (Col.1 lines 17-18), wherein the dispenser has a detergent container (Fig.5 ref 22) and a cover for the container (Fig.5 ref 24). Further, the dispenser has a gear (Fig.3 ref 50), with a cam surface (Fig.3 ref 104) provided on the gear that is used for opening the cover of the detergent chamber (Col.6 lines 14-21, see also Figs.4-7 where Fig.7 shows the door/cover of the detergent chamber in the open position). Such a configuration allows for automatically opening of the detergent door at the proper time in the operating cycle (Col.5 lines 60-63). Herbst and Cerruti are analogous in the art of dispensers for dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify motor of Cerruti to use the DC motor of Van Tol to accurately dispense the required agents while delivering a higher torque (Van Tol [0089]). Further, the hall sensor would allow for accurate positioning of the magnet which opens the corresponding valves in the reservoir. One of ordinary skill in the art would have further modified the dispenser gearing of Cerruti to include the gear, cam surface, and cover configuration of Herbst and the cams/switches configuration of Jacobs, in order to automatically open the detergent door at the proper time in the cycle (Herbst Col.5 lines 60-63) and dispense the desired agents at separate times as is desired by Cerruti (see Cerruti [0064, 00772, 0075, 0113]). Since Cerruti does not disclose the specific means though which control system dispenses at the desired time, it is in the purview of one of ordinary skill in the art to utilize a known means of performing the function desired by Cerruti. Thus, the modification would provide a sensor/cam for the rinse aid valves as well. Further it is in the purview of one of ordinary skill in the art to use one known means of automatically opening a detergent door in addition to or in place of another. The switch acts as a sensor and provides a signal through a circuit in order to indicate a first and second dispensing event. It is noted that the phrase “for controlling the DC electric motor” is intended use and is met by any such sensor that is capable of performing the function, and the switches/cams are capable of doing so.
Regarding claim 2, Modified Cerruti teaches the dispenser of claim 1, wherein the switches sense an actuation output the cams and thereby allow the detergent door/rinse aid valves to open.
Regarding claim 3, Modified Cerruti teaches the dispenser of claim 2 wherein the output is moveable between a first position that actuates the door only (Cerruti [0004] stating the cover is opened at a certain time, in conjunction with [0064, 0072, 0075] stating that the valve opening is performed at a different time than the cover opening), a second position that actuates only the valve (Cerruti [0072, 0075]), and a third position defined by the time after opening the cover and in which neither the valve (Cerruti ref 18) nor the cover (Cerruti ref 3) are actuated. Thus the third position is either when the 
Regarding claim 12, Modified Cerruti teaches the dispenser of claim 1, wherein the detergent door is opened via a spring (Cerruti [0097]) when actuated. Further, once opened the door is not capable of being automatically closed
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti et al. (US20020153029A1, including incorporated reference EP0602572B1 also by Cerruti and referenced to by the designation EP572), Van Tol et al. (US20160143506A1), Herbst et al (US4488666A), and Jacobs et al. (US2973769A) as applied to claim 3 above, and further in view of Hennemann et al. (US6098646A) hereafter referred to as Cerruti, Van Tol, Herbst, Jacobs, and Hennemann respectively.
Regarding claim 4, Modified Cerruti teaches the dispenser of claim 3, wherein one of ordinary skill in the art would reasonably expect that the sensor provides outputs that distinguish the first, second, and third position from each other in order to accurately dispense the required agents. However, it is not explicitly stated that the sensor would provide outputs that distinguish the aforementioned positions, but Hennemann does teach to use detection means that distinguish positions from each other.
Hennemann discloses a multi-port dispensing system (abstract) usable for dishwashers (Col.1 lines 18-26). Further, Hennemann states that the dispensing system utilizes a position sensor for proof of delivery verification (Col.2 lines 58-60) wherein the sensor is capable of distinguishing multiple positions (Col.10 lines 64-67, in conjunction 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify sensor of Modified Cerruti to use the position sensor and corresponding detecting components and coding of Hennemann in order to provide accurate proof of delivery verification (Hennemann Col.2 lines 58-60) for the dispenser. The modification would provide a sensor whose outputs could distinguish among a first, second, and third output. Further, one of ordinary skill in the art would have provided the sensor such that it is able to distinguish all positions that of components that are related to the dispensing of agents, including the opening of the door, the valves, and other ancillary parts of the dispensing system that have varying positions.
Regarding claims 5-6, modified Cerruti teaches the dispenser of claim 4, wherein there is a fourth position immediately after actuation of the valve wherein neither the valve nor the door is actuated (Cerruti [0075], see also Fig.11 ref 18). Since actuation is considered to be moving, during the time period when the valve is already opened it is not moving and thus not being actuated. There is a third position immediately after opening the cover and in which neither the valve (Cerruti ref 18) nor the cover (Cerruti ref 3) are actuated (Cerruti see [0064] stating that at a certain time the detergent is dumped into the dishwasher, which can only occur after the cover has been opened, in conjunction with [0072] stating rinse aid occurs after dumping of detergent), but the detergent container (Cerruti ref 40) is emptied via the gear train (Cerruti [0114, 0116]). Further there is a fifth position wherein the valve is closed (see Cerruti Fig.10 ref 18 being closed), and the second position is one wherein the valve is open (Cerruti Fig.11). 
Regarding claim 7, modified Cerruti teaches the dispenser of claim 4 further having a controller (Cerruti [0004]) that controls the motor (Cerruti [0064, 0096]). Further, the controller would use the outputs from the position sensor to locate the actuator in the first, second, and third positions successively in order to have accurate dispensing of the agents (Van Tol [0089]) and accurate proof of delivery verification (Hennemann Col.2 lines 58-60). Wherein the third position is defined as the position after the valve has been actuated. Furthermore, there are time intervals between the actuation, including the corresponding movement of the output, of one position and the next (see Cerruti [0064, 0072, and 0075]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti et al. (US20020153029A1, including incorporated reference EP0602572B1 also by Cerruti and referenced to by the designation EP572), Van Tol et al. (US20160143506A1), Herbst et al (US4488666A), and Jacobs et al. (US2973769A) as applied to claim 2 above, and further in view of Farison (US2832366A) hereafter referred to as Cerruti, Van Tol, Herbst, Jacobs, and Farison respectively.
Regarding claim 8, Modified Cerruti teaches the dispenser of claim 2, wherein it is reasonably expected that there is a cam follower in order to contact the switch but Modified Cerruti does not disclose a gear providing a cam surface and cam follower that activates an electrical contact for closing a circuit of the position sensor. However, the 
Farison discloses a chemical feeder for injecting liquid into a dishwasher (Col.1 lines 19-25). The feeder having motor that drives a star shaped cam using a gear (Col.5 lines 15-18) and a follower that tracks on the cam and closes a switch (Col.5 lines 25-27), thereby completing a circuit (see Fig.7) for opening and closing a valve. The configuration of Farison allows for dispensing measured quantities of wetting agent in closely spaced time intervals (Col.1 lines 36-44) while maintaining a constant ratio of reagent to rinse water (Col.6 lines 42-45) via the cams and gears rotation speed. Cerruti and Farison are analogous in the art of dishwashing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the gear actuating the valves of Modified Cerruti to using the gear, cam, and cam follower configuration of Farison in order to maintain a constant ratio of rinse water to reagent (Farison Col.6 lines 42-45) while dispersing the agent in closely spaced time intervals (Farison Col.1 lines 36-44). Further, because the position sensor is used in order to accurately dispense the rinse aid at the proper time, one of ordinary skill in the art would also provide the same gear, cam, and cam follower configuration to complete the circuit of the position sensor in order to enable consistent and accurate time and position of the dispenser.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti et al. (US20020153029A1, including incorporated reference EP0602572B1 also by Cerruti and referenced to by the designation EP572), Van Tol et al. (US20160143506A1), Herbst et al (US4488666A), and Jacobs et al. (US2973769A) as applied to claim 1 above, and further in view Coraini (EP0860141A2) hereafter referred to as Cerruti, Van Tol, Herbst, Jacobs, and Coraini respectively.
Regarding claim 11, Modified Cerruti discloses the dispenser of claim 1 wherein the DC motor has a worm gear attached to the shaft of the motor, but does not explicitly state that the worm gear communicates with two inter-engaging gear pairs to reduce speed. However, such a feature is reasonably expected as Cerruti discloses that the motor has a suitable gear reducer (Cerruti [0096]), further the use of inter-engaging gear pairs is known in the art as evidenced by Coraini.
Coraini discloses a detergent dispenser for dishwashers (abstract) having a motor (ref 7) and a shaft (ref 6) connected to a speed reduction unit (ref 8), wherein the speed reduction unit has at least 2 inter-engaging gear pairs [0008]. The unit allows for control of the motor output speed and allows for the proper amount of detergent to be dispersed into the dishwasher [0009]. Cerruti and Coraini are analogous in the art of dispensers for dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the modify the gear reducer of Modified Cerruti to use the gear reduction unit of Coraini coupled to the shaft of the motor to thereby allow a dispensing of the proper amount of detergent. Further, it is in the purview of one of ordinary skill in the art to use a known means of speed reduction of gears in place of or in addition to another know means for the same.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti et al. (US20020153029A1, including incorporated reference EP0602572B1 also by Cerruti and referenced to by the designation EP572), Van Tol et al. (US20160143506A1), Herbst et al  as applied to claim 1 above, and further in view of Cerruti et al. (US20030188768A1) hereafter referred to as Cerruti, Van Tol, Herbst, Jacobs, and C1 respectively.
Regarding claims 12 and 13, Modified Cerruti teaches the dispenser of claim 1, wherein the detergent door is spring loaded to open upon activation (Cerruti [0097]) and the valve is both openable and closeable by the actuation output (Cerruti [0056, 0096, & 0125]). Further the dispenser is mounted on a door of the dishwasher (Cerruti [0030]), wherein dishwasher doors are known to be hingeably movable between a horizontal and vertical position (Cerruti [0006-0007]). However Modified Cerruti does not teach the door not being closed by the actuation output, but such a feature is known in the art as evidenced by C1.
C1 discloses a dispenser for a dishwasher (abstract), wherein the dishwasher has a rinse aid fill port has an entrance channel directed upward (see Fig.1 ref 8). The dispenser is located on a tilting door of a dishwasher [0063], which is moveable between a horizontal and vertical position [0005-0006]. C1 also states that detergent is loaded into a loading window when the door is half open [0066], in order for such a configuration to be possible the fill port must also be located vertically when the dispenser is in the vertical position (see Figs.3-4). The position of the fill port allows for a user to have a comfortable position when filling of the agent [0023]. Further, the dispenser door remains open during a wash cycle in order to clean the inside of the detergent door (see Fig.8 and [0073]. C1 and Cerruti are analogous in the art of dispensers for dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dispenser of Modified Cerruti to use the fill port location 
Regarding claim 14, modified Cerruti teaches the dispenser of claim 13 wherein the fill port is behind the door of the detergent chamber when the door is opened (see C1 Fig.9). Since the term “behind” is a relative term based on a perspective, Fig.9 of C1 shows the fill port “behind” the door.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti et al. (US20020153029A1, including incorporated reference EP0602572B1 also by Cerruti and referenced to by the designation EP572), Van Tol et al. (US20160143506A1), Herbst et al (US4488666A), and Jacobs et al. (US2973769A) as applied to claim 1 above, and further in view of Durham et al. (US20160220094A1) hereafter referred to as Cerruti, Van Tol, Herbst, Jacobs, and Durham respectively.
Regarding claims 15-16, Modified Cerruti teaches the dispenser of claim 1, but does not teach an enclosed channel along an upper wall of the detergent chamber than allows for funneling of water into the chamber when the door is open. However, such a configuration is known in the art as evidenced by Durham.
Durham discloses a dispenser for a dishwasher (abstract) having an enclosed channel (Fig.5 entire region above ref 262) that extends along an upper wall of the detergent chamber (Fig.4 ref 216) and covered by the door of the detergent chamber (Fig.4 ref 220 see also [0037]) when in the closed position [0040] and cooperates with the detergent door when in an open position to funnel water into the detergent chamber (see Figs.8-9) along an inner surface of the door. Wherein the cover ref 220 is positioned 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the detergent chamber and lid of Modified Cerruti to use the configuration of Durham, in order to wash out any remaining detergent within the chamber (Durham [0033]).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti et al. (US20020153029A1, including incorporated reference EP0602572B1 also by Cerruti and referenced to by the designation EP572), Van Tol et al. (US20160143506A1), Herbst et al (US4488666A), and Jacobs et al. (US2973769A) as applied to claim 1 above, and further in view of Beshears et al. (US20120125366A1) hereafter referred to as Cerruti, Van Tol, Herbst, Jacobs, and Beshears respectively.
Regarding claim 17, Modified Cerruti teaches the dispenser of claim 1, wherein the dispenser is mounted on a door of the dishwasher (Cerruti [0030]), and dishwasher doors are known to be hingeably movable between a horizontal and vertical position (Cerruti [0006-0007]). Modified Cerruti does not teach an optical sensor positioned to 
Beshears discloses a dispenser (abstract) within a dishwasher (see Figs.2 & 4) having detector for determining level of a treating agent at a predetermined level (abstract), wherein the detector is an optical sensor and allows for detection of height and volume [0017]. Beshears further discloses an indicator (Fig.2 ref 28), controlled by a controller [0022], that emits light for human detection when the amount of agent is low [0021]. The level detector is located in the base, in a vertical direction, of the dispenser housing for each compartment (see Fig.2). Beshears and Cerruti are analogous in the art dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dispenser of Modified Cerruti to include the level detector on the bottom of the dispenser housing, in a vertical direction, of each compartment, the controller programming, and the indicator of Beshears in order to notify a user of low chemistry levels (Beshears [0021]). The phrase “positioned to detect… vertical position” is merely intended use, and since the door of Cerruti is pivotable between an open and closed position the fluid would pass by the detector in transition to each position. Thus, the detector is capable of detecting a height of the rinse aid in the chamber below an identical volume in both the horizontal and vertical position, since the fluid would pass by the detector upon pivoting in each direction. 
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti et al. (US20020153029A1, including incorporated reference EP0602572B1 also by Cerruti and referenced to by the designation EP572), Van Tol et al. (US20160143506A1), Herbst et al  as applied to claim 17 above, and further in view of Hennemann et al. (US6098646A) and Smith et al. (US20100161143A1) hereafter referred to as Cerruti, Van Tol, Herbst, Jacobs, Hennemann, Beshears and Smith.
Regarding claim 18, modified Cerruti teaches the dispenser of claim 17 but does not disclose the presence of a first or second optical sensor to detect a height below or above a first and second predetermined volumes. However, Hennemann discloses a multi-port dispensing system (abstract) for dishwashers (Col.1 lines 18-26) using high and low level sensors in order to maintain an appropriate amount within the reservoir (Col.5 lines 50-55). Hennemann and Cerruti are analogous in the art of dispensing systems for dishwasher. 
Smith discloses a dispensing system (abstract) for dishwashers [0032-0034], wherein sensors are utilized in order to determine fluid levels within a container [0054-0056] of a dispensing system. The sensors allow for customizable dosing based on fluid levels and user input [0049], while also providing indication of when the fluid level is low or if the fluid level is ok (see Fig.20A). Smith and Cerruti are analogous in the art of dispensing systems for dishwashers. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify modified Cerruti to include a first and second optical sensor corresponding to high and low volumes in order to maintain the reservoirs at appropriate volumes (Hennemann Col.5 line 50-55). Further, one of ordinary skill in the art would have used the optical sensors of Beshears thereby allowing for communication with the controller and indicator of Beshears. One of ordinary skill in the art would reasonably However, should such a feature not be reasonably expected, a skilled artisan would have further modified the sensors such that they are capable of customizable dosing and indicating whether a fluid level is ok or low, as disclosed by Smith in order to notify a user of the fluid level and allow a user to define the type of dosing desired. 
Allowable Subject Matter
Claims 9 & 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, claims 9 & 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations second and third cam surface are being interpreted as separate cam surfaces as exemplified by Figs.6-7 of the instant application. Thereby, no part of the first cam surface on the gear makes up the second or third, like wise no part of the second or third cam surface make up part of any of the other cam surfaces (i.e. the first cam surface is not arbitrarily divided such that certain sections of the cam surface can be interpreted as a second or third cam surface). The closest prior art on record is Cerruti (US20020153029A1) in view of Van Tol et al. (US20160143506A1), Herbst et al (US4488666A), and Jacobs et al. (US2973769A), Hennemann et al. (US6098646A), and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Szalas et al. (US20170319044A1) hereafter Szalas. Szalas discloses a dispenser (abstract) with a rinse aid chamber having an optical sensor comprising a light emitter, detector, and prism in a known arrangement [0076].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Classen et al. (US20090235962A1), hereafter Classen. Classen discloses a dispenser cartridge for dishwashers (abstract, see also Figs.1-2). The dispenser having a sensor electrodes acting as sensors in order to determine is the agent within the cartridge is below a predetermined fill level using height, and the electrode spans the height and length of the cartridge [0054].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                                                                                                                                                                                                                               
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711